Citation Nr: 1616854	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to August 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in August 2013.


FINDING OF FACT

Hypertension was not manifest during active service nor was it manifest within a year of discharge; and, the preponderance of the evidence fails to establish that it developed as a result of service, herbicide exposure, or a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in August 2009.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records and medical statements, and the Veteran's statements in support of the claim.  A January 2015 Social Security Administration (SSA) report noted that they had no medical records for the Veteran.  The Veteran has been advised of the same.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Certain disorders, including ischemic heart disease, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The term ischemic heart disease, for presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 2.

VA has noted that the National Academy of Sciences (NAS) had reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  This category of association is defined to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Accordingly, VA has determined that the available evidence does not establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  79 Fed. Reg. 20308-01 (Apr. 11, 2014).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has hypertension that developed as a result of his service in Vietnam, including as due to herbicide exposure, or a service-connected disability.  He has also asserted that his hypertension was permanently worsened by his service-connected type II diabetes mellitus and that his increased medication usage over the years demonstrated a worsening of his hypertension.  In his November 2009 notice of disagreement he reported that he had been examined and treated for hypertension and diabetes mellitus beginning a few years after service.  He also reported that his primary care physician more than 20 years earlier had been the first to tell him that he had the "precursor to diabetes and hypertension."  In support of his claim he provided copies of medical literature addressing hypertension and associations with Agent Orange exposure and type II diabetes mellitus, including a VA sponsored report dated in July 2007 noting an Institute of Medicine (IOM) had found suggestive but limited evidence that herbicide exposure was associated with an increased chance of developing high blood pressure.  

Service treatment records are negative for complaint, treatment, or diagnosis for hypertension.  The Veteran's August 1969 separation examination revealed a normal clinical evaluation of the vascular system.  Blood pressure findings of 136/74 were reported.  In his associated report of medical history he denied having or having ever had high or low blood pressure.  Records demonstrate service in the Republic of Vietnam.  VA has established service connection for bilateral chondromalacia patella, type II diabetes mellitus with erectile dysfunction, hearing loss, tinnitus, posttraumatic stress disorder (PTSD), and peripheral neuropathy of the upper and lower extremities associated with type II diabetes mellitus with erectile dysfunction.  

A May 1989 report noted the Veteran's medical history was essentially negative except for borderline blood pressure that he reported was always about 140/90 over the years.  It was noted he had never been treated, but did watch his diet and salt consumption.  Urinalysis was completely normal with a specific gravity of 1.003 with no sugar, protein, red cells, or white cells seen.  Subsequent records dated prior to 2004 included diagnoses of labile hypertension.  A June 2004 report noted a diagnosis of hypertension that was relatively stable with medication.  The examiner also noted the Veteran had slight elevated blood sugar findings and a significant family history of diabetes mellitus.  Subsequent treatment records included diagnoses of hypertension and type II diabetes mellitus.  

VA examination in September 2009 included a diagnosis of hypertension.  It was noted that the Veteran reported an approximately 25 year history of hypertension.  The examiner noted he had type II diabetes mellitus that was diet controlled with no objective evidence of microscopic or macroscopic vascular complications of diabetes and no end organ damage.  The Veteran's hypertension was found to be most likely not due to his diabetes mellitus.  

In a January 2010 private medical statement S.B., M.D., reported that he had been the Veteran's primary care physician for 20 years.  It was noted that during that time he had suffered from essential hypertension and had developed type II diabetes mellitus.  No opinions as to etiology were provided.  

An October 2013 VA examination report by the director of Compensation and Pension at the Providence, Rhode Island, VA Medical Center found that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was further noted that his pertinent laboratory findings in July 2013 were within normal limits and that there was no sign of kidney dysfunction.  It was the examiner's opinion that his type II diabetes mellitus did not cause or permanently worsen his hypertension.  

Based upon the evidence of record, the Board finds that the Veteran's hypertension was not manifest during active service, was not manifest within a year of discharge, and that the preponderance of the evidence fails to establish that it developed as a result of service, herbicide exposure, or a service-connected disability.  The persuasive medical evidence demonstrates that his hypertension was neither incurred nor caused by an in-service injury, event, or illness and was not permanently worsened as a result of his service-connected diabetes mellitus.  The September 2009 and October 2013 VA opinions as to the matter are persuasive and based upon adequate rationale.  

The Veteran's service in the Republic of Vietnam is established and that his exposure to herbicides is presumed.  However, hypertension is not a disease for which service connection may be presumed as a result of herbicide exposure.  This matter was reconsidered by VA with public notice of its determination in April 2014.  Further, although the Veteran has submitted medical literature noting a study investigating an association between herbicide exposure and an increased chance of developing hypertension and medical literature addressing the comorbidity of hypertension and diabetes mellitus, there is no competent medical evidence specifically associating his hypertension to herbicide exposure nor to any established service-connected disability.  The available medical evidence clearly demonstrates that the Veteran's hypertension developed many years prior to his first diagnosis of type II diabetes mellitus, and by his own admission he was neither examined nor treated for even "precursor" manifestations of either disorder until a few years after service.  Therefore, presumptive service connection is not warranted.

Consideration has also been given to the Veteran's personal assertion that that his hypertension is related to his herbicide exposure or diabetes mellitus.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The specific disabilities at issue, including hypertension and diabetes mellitus, are not conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating cardiovascular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for hypertension is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hypertension, to include as a result of a service-connected disability, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


